Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: line 6 “ plurality guides” is unclear.  Should it be “ plurality of guides”?  Appropriate correction is required.
Line 9 “ first end and a second and” is unclear.  Should it be “ first end and a second end and”? 
Third paragraph next to last line “ the a third” is confusing and lacking antecedent basis.
Last paragraph line 2, “ upright member the third member” is confusing.  Should it be “ upright member, the third member”? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Richardson (9062448).
Richardson (figure 4a) shows a foldable pocket door frame (able to function as claimed), comprising: an elongated frame member (122b, 112b’) having a first end and a second end; a top frame member (111a) pivotally connected to or near the first end of the elongated frame member; and a bottom frame member (111c) pivotally connected to or near the second end of the elongated frame member; wherein in transit the top frame member is pivoted or folded inward and partially received by or within the elongated frame member and bottom frame member is pivoted or folded inward and partially received by or within the elongated frame member (figures 2b, 3b).
Claim(s) 1-3, 5 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campbell (5735100).
Per claims 1-2, Campbell (figures 2-3) shows a foldable pocket door frame (able to function as claimed), comprising: an elongated frame member (14) having a first end and a second end; a top frame member (12) pivotally connected to or near the first end of the elongated frame member; and a bottom frame member (12, bottom) pivotally connected to or near the second end of the elongated frame member; wherein in transit the top frame member is pivoted or folded inward and partially received by or within the elongated frame member and bottom frame member is pivoted or folded inward and partially received by or within the elongated frame member, a first upright member (14, middle ones figure 3)  having a first end and a second end and a second upright member (14, one of the middle ones) having a first end and a second end.
near an outer end of the bottom frame member and the second end of the first upright member is secured to an intermediate point of the top frame member and the first end of the second upright member is secured to the bottom frame member at a point between the first upright member and the elongated frame member and the second end of the second upright member is secured to the top member at a point between the first upright member and the elongated frame member.
Per claim 5, Campbell further shows the top frame member, the elongated frame member, the bottom frame member, the first upright member and the second upright member are constructed from a galvanized steel material (col 2 line 43) having an anti-corrosion coating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Groves (5716041) or Fisher (2982379).
Campbell shows all the claimed limitations except for the top frame member comprises a first horizontal portion having an insertion end; a second horizontal portion 
Campbell further discloses the use of nesting channels (22 within 20) to enable lengthening and adjustment of the length of a supporting channel.
Fisher figure 2 shows a top frame member (31, 37, 32) comprises a first horizontal portion (32) having an insertion end; a second horizontal portion (37) having a first end that receives the insertion end of the first horizontal portion; and a third horizontal portion (31) having an insertion end that is received within a second end of the second horizontal portion.
Groves figure 2 shows a top frame member (44, 54, 50) comprises a first horizontal portion (44) having an insertion end; a second horizontal portion (54) having a first end that receives the insertion end of the first horizontal portion; and a third horizontal portion (50) having an insertion end that is received within a second end of the second horizontal portion.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Campbell’s structures to show the top frame member comprises a first horizontal portion having an insertion end; a second horizontal portion having a first end that receives the insertion end of the first horizontal portion; and a third horizontal portion having an insertion end that is received within a second end of the second horizontal portion as taught by either Groves or Fisher and the connecting sections being nesting channels as further taught by Campbell in order to provide a long 
Per claim 6, Campbell as modified further shows a position of the first horizontal portion with respect to second horizontal portion is slidably adjustable and a position of the third horizontal portion with the respect to the second horizontal portion is slidably adjustable depending on a width of a pocket door to be used with the pocket door frame.
	Per claims 7-9, Campbell as modified further shows the first horizontal portion is permanently and slidably (Campbell col 3 lines 23-25) secured to the second horizontal portion and the third horizontal portion is permanently and slidably secured to the second horizontal portion, wherein the first horizontal portion, the second horizontal portion and the third horizontal portion defining an inner channel which is adapted to receive a top track for the securing the pocket door to the pocket door frame and for sliding the pocket door back and forth along the inner channel, wherein the inner channel having a U-shaped cross-sectional shape.
Claims 10-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Groves (5716041) or Fisher (2982379).
Campbell shows all the claimed limitations except for the bottom frame member comprising; a fourth horizontal portion having an insertion end; and
a fifth horizontal portion having a first end that receives the insertion end of the fourth horizontal member. 
Campbell further discloses the use of nesting channels (22 within 20) to enable lengthening and adjustment of the length of a supporting channel.

Groves figure 2 shows a bottom frame member (48, 56, 52) comprises a fourth horizontal portion (48) having an insertion end; a fifth horizontal portion (56) having a first end that receives the insertion end of the first horizontal portion; and a sixth horizontal portion (52) having an insertion end that is received within a second end of the second horizontal portion.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Campbell’s structures to show the bottom frame member comprising; a fourth horizontal portion having an insertion end; and a fifth horizontal portion having a first end that receives the insertion end of the fourth horizontal member as taught by either Groves or Fisher and the connecting sections being nesting channels as further taught by Campbell in order to provide a long frame member that is made of multiple channel sections instead of one and thus provides for easy dismantling and transport.
Campbell as modified further shows a position of the fourth horizontal portion with respect to fifth horizontal portion is slidably adjustable depending on a width of a pocket door to be used with the pocket door frame, wherein the fourth horizontal portion is permanently and slidably secured to the fifth horizontal portion (Campbell col 3 lines 23-25) .

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Prior art does not provide sufficient motivation to modify Campbell’s structures to show a first member first wall having a first slot extending along a portion thereof, the second member having an inner protrusion extending inward within the channel of the second member at or near the first end of the member that is received within the first slot of the first member, the sixth member having an inner protrusion extending inward within the channel of the sixth member that is received within the first slot of the fifth member, wherein in a collapsed configuration and prior to securing the first upright member and the second upright member, the third member is folded inward and at least partially received within the channel of the fourth member which also causes the first member and the second member to be partially received within the channel of the fourth member and the fifth member is folded inward and at least partially received within the channel of the fourth member which also causes the sixth member to also be partially received within the channel of the fourth member in combination with other claimed limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different framing members.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

6/4/2021